IN THE UNITED STATES DISTRICT COURT
FOR 'l`HE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
vs. : Case No. 3:l7cr183
KENNETI-I THOMPKINS, JR., : JUDGE WALTER H. RICE
Defenclant. -

 

DECISION AND ENTRY GRANTING DEFENDANT’S MOTION FOR
RECONSIDERATION (DOC. #Sl) OF PR_EVIOUSLY IMPOSED DETENTION
ORDER BUT, FOLLOWlNG RECONSlDERATION, DECLINING TO
MODIFY OR GRANT DEFENDANT RELEASE FROM DETENTION;
REASONING SET FORTH

 

Defendant herein has moved this Court for reconsideration of a previously imposed order
of detention by Magistrate Michael J. Newlnan and, additionally, to grant relief from said
detention order (Doc. #81). While the Court has indeed reconsidered, even conducting a hearing
upon said motion, this Court, based upon the following reasons, declines to grant relief from said
detention order, concluding that there exists no condition or combination of conditions as Would
assure the safety of the community or the Defendant’s continued appearance in this case.

Defendant is charged, by grand jury lndictrnent, With one count of conspiracy and one
count of knowingly and intentionally possessing with intent to distribute in excess of five
kilograms or more of a mixture or substance containing a detectable amount of cocaine, a charge
which, should Defendant be convicted, carries a minimum mandatory sentence often years up to
life imprisonment Accordingly, Defendant is subject to a rebuttable presumption that “no
condition or combination of conditions will reasonably assure the appearance of the [defendant]

as required and the safety of the community.” As revealed in the report of the Pretrial Services

Oftice in the Northern District of Illinois, under date of l\/Iarch 8, 2018, Defendant has a lengthy
criminal history, beginning when he was some 19 years ofage. Not only does he have five prior
felonies, he was released from a nine-year period of incarceration, following the last such
conviction (distribution of cocaine), recently enough that he is still on supervised release to the
Northern District of Illinois. He has, while on supervision, tested positive for controlled
substances

The above, together with the fact that he has absolutely no connection with the Southern
District of Ohio, leads this Court to conclude that not only has Defendant not rebutted the
above-referenced presumption, but that even, assuming arguendo, he had done so, the
Govemlnent would have shown, by clear and convincing evidence, that there exists no condition
or combination ofconditions such as to reasonably assure the appearance of Defendant as

required U, the safety of the community.

UW,C:`

January 2, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record

